Title: From Alexander Hamilton to Daniel Jackson, 24 August 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York August 24. 1799
          
          Your letters of the tenth of August, of the twenty fifth of June, and of the second, the fifth and the twentieth of July have been delivered to me.
          The distribution of your garrison battallion to the different garrisons agreed upon between Major Tousarde and yourself meets my approbation. The inconvenience which will result to the company commanded by Captain Wadsworth would result to any other company and is therefore no reason for changing the plans. It is my wish that as large a proportion of the company as possible be stationed at one or two principal points, and that at the other places there be no more than a sufficient number to take care of the cannon and stores. The detail nevertheless must be referred to you as you are more particularly acquainted with the situation of the different posts. 
          Whenever troops not exceeding the number of a full company are under the command of the officers of a company they are to remain in that situation. Where there is a surplus you will assign that surplus to other companies, taking care in the assignment, to render the different companies as equal as possible.
          I confirm the appointment of Eben St. Clair and Jonathan Jackson as Sergeant Major and Quarter Master Sergeant; and they will appear hereafter in the muster rolls accordingly. It is not that I know of agreeable to usage to give warrants to the Sergeants. However if you deem it expedient you may do it yourself there being no intrinsic objection to the measure. It is the practice to appoint as Paymaster such persons as are selected by the officers of the regiments. The dispersed situation of the regiment to which you belong has hitherto prevented it’s officers from designating any individual as proper to fill the office of Paymaster. But I shall endeavour to devise some method by which the sense of the officers on this subject may be collected. The candidate you propose must of course abide the event. It is with the Colonel of the regiment to appoint an Adjutant. If the regiment should continue much longer destitute of a Commandant I shall be ready to give my sanction to a choice of this officer by the senior major.
          I have written to the Secretary of war recommending an adjustment of the account of the contractor—But I must request that you will, in future, incur no expence for repairs, except it be to a very trifling amount, without previously mentioning the circumstances to me and obtaining my approbation. Your account for travelling expences, with  such remarks as appeared to me to be necessary, has been transmitted to the Secretary of war.
          You are authorized to convene a General Court Martial to sit at Fort Woolcott. Of this Court you will constitute Captain John Henry President, and associate with him four other officers. You will fix upon some suitable to act as Judge Advocate, and transmit the proceedings of the court as soon as possible to me—
          With Great considerat. I am, Sir &c &c
        